Citation Nr: 1414190	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-41 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a hypertension disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2011 and in December 2012 the RO granted service connection for an ischemic heart disease disorder and a posttraumatic stress disorder (PTSD), respectively.  Consequently, these issues are no longer on appeal and are not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of total disability based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2014 Appellate Brief.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  


REMAND

The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify any relevant private treatment records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). 

2. Obtain any outstanding VA treatment records dating from August 2010 forward and associate them with the claims file.

3. Return the claims file to the examiner who performed the July 2010 VA heart examination for an opinion as to the relationship, if any, between the Veteran's service-connected diabetes mellitus, ischemic heart disease, or PTSD disorders and his hypertension disorder.  If the examiner is not available, a different examiner may provide the requested opinion.  The entire claims file, including a copy of this remand, must be made available to the VA examiner, who must note its review.  The following considerations must govern the opinion: 

a. The VA examiner must provide an opinion as to whether the Veteran's current hypertension disorder was caused or AGGRAVATED by his service-connected diabetes mellitus disorder, ischemic heart disease disorder, and/or PTSD disorder.  

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  The examiner's attention is called to:

August 1995 and October 1995 Private Medical Records (PMRs) from Columbus Regional Hospital, noting a cardiac catherization, a coronary angiography, and diagnosing hypertension.

September 1995 to November 2007 PMRs (Indiana Heart Physicians), documenting the Veteran's extensive history of heart problems: two myocardial infractions in August and November 1995; occasional episodes of exertional chest tightness suggestive of angina in Spring 1996; elevated blood pressure readings; reports of stress exacerbating the Veteran's heart condition (March 2000); exercise stress tests (December 2002 and December 2003); and an echocardiogram (April 2007).

November 1995 PMRs (St. Francis Hospital Center), noting a successful right coronary artery angioplasty and a diagnosis of hypertension with hypertensive cardiovascular disease.

September 2002 PMRs (Columbus Regional Hospital), noting poorly controlled hypertension and a history of coronary artery disease.

February 2003, June 2004, and May 2010 PMRs (Dr. J.K.), documenting treatment for hypertension and heart problems.

February 2004 and June 2004 medical evaluations conducted to determine Social Security benefits, documenting the Veteran's history of heart problems.

October 2004 PMRs (Columbus Regional Hospital), noting a cardiac catheterization with coronary angiograms and left ventricular cineangiography.

April 2006 to June 2007 PMRs (Dr. J.P.W.), noting treatment for hypertension, a history of myocardial infarction and coronary disease, and elevated blood pressure.

August 2006 diabetes mellitus VA examination, noting that the Veteran was reportedly diagnosed as having a hypertension disorder in 1980.

January 2010 hearing testimony, describing a history of hypertension, diabetes mellitus, and heart problems.

July 2010 VA psychological and heart examinations.

August 2010 VA medical treatment records, noting treatment for hypertension, diabetes mellitus, depressive disorder, and ischemic heart disease.

February 2013 VA medical treatment records, noting that the Veteran's hypertension and diabetes mellitus are controlled with prescription medications.

March 2014 appellate brief, citing evidence that suggests a link between heart and PTSD disorders and hypertension.

c. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

d. If the examiner is not able to provide an opinion without resorting to speculation, he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

4. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a hypertension disorder, to include as secondary to a service-connected diabetes mellitus disorder, ischemic heart disease disorder, and/or PTSD disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


